Citation Nr: 0203573	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  02-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 
1999, for the grant of entitlement to service connection for 
the cause of the veteran's death.

2.  Whether clear and unmistakable error (CUE) was involved 
in an April 1993 rating decision which denied entitlement to 
service connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran, who had over 14 years active military service 
ending in August 1951, died in March 1993.  The appellant is 
his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2001, a statement of the case was issued in 
January 2002, and a substantive appeal was received in 
January 2002.  

Although the rating decision, statement of the case and 
certification of appeal (VA Form 8) list only the cause of 
death issue, the RO clearly set forth pertinent laws and 
regulations pertaining to CUE claims and fully discussed the 
CUE claim in the rating decision and statement of the case.  
Accordingly, the Board has listed both the effective date 
issue and the CUE issue separately in this decision. 


FINDINGS OF FACT

1.  By rating decision in April 1993, the appellant's 
original claim of entitlement to service connection for the 
cause of the veteran's death was denied; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  On September 10, 1999, the RO received a communication, 
with additional supporting evidence, requesting entitlement 
to service connection for the cause of the veteran's death.  

3.  By rating decision in October 2000, the RO granted 
entitlement to service connection for the cause of the 
veteran's death, effective from September 10, 1999.

4.  The evidence does not demonstrate that the incorrect 
facts were before the RO at the time of the April 1993 rating 
decision, and the RO did not make any error of fact or law 
that, had it not been made, would have manifestly changed the 
outcome of the decision at the time it was made.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

2.  The criteria for entitlement to an effective date prior 
to September 10, 1999, for the grant of service connection 
for the cause of the veteran's death have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).  

3.  The April 1993 rating decision denying entitlement to 
service connection for the cause of the veteran's death did 
not involve clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With regard to the clear and unmistakable error issue, it 
appears that the provisions of the VCAA are not applicable.  
A CUE contention is not a claim for VA benefits, but a 
collateral attack on a prior final decision.  The party with 
regard to such an attempt to revise a prior decision is, 
therefore, not a "claimant" under 38 U.S.C.A. § 5100 (West 
Supp. 2001).  Livesay v. Principi, 15 Vet.App. 165, 178-79 
(2001) (en banc); Dobbin v. Principi, 15 Vet.App. 323, 327 
(2001).

With regard to the earlier effective date claim, the extent 
to which the VCAA applies is not clear from judicial 
decisions.  However, assuming that VCAA does apply to the 
effective date issue, after reviewing the claims folder the 
Board finds that there has been substantial compliance with 
the assistance provisions of the new legislation.  The record 
includes VA outpatient treatment records (including those 
dated from 1988 until the veteran's death), service medical 
records, a VA physician statement, and VA examination 
reports.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to this issue on 
appeal.  Further, in a January 2001 letter, the RO informed 
the appellant of the enactment of the VCAA and explained the 
duty to assist.  The RO also informed the appellant of what 
evidence was needed from her and where to send such 
information.  Under these circumstances, no further action is 
necessary to assist the appellant with her claim.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an earlier effective date.  The 
discussions in the rating decision and statement of the case 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
or her representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the appellant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

The veteran died in March 1993.  The death certificate notes 
the immediate cause of death as metastatic colon carcinoma 
with an onset of three years, due to primary colon carcinoma 
with an onset of six years.  Diabetes mellitus was listed as 
a significant condition contributing to death but not related 
to the cause of death.  The death certificate reflects that 
an autopsy was not performed.  

At the time of the veteran's death, service connection had 
been established for:  bilateral residuals of frozen feet, 
rated as 30 percent disabling; hypertensive arteriosclerotic 
coronary heart disease, rated as 30 percent disabling; 
bilateral varicose veins, rated as 10 percent disabling; 
chronic conversion reaction, rated as noncompensable; 
tonsillectomy, rated as noncompensable.  Compensation had 
also been awarded under the provisions of 38 U.S.C.A. § 1151 
for left arm disability, rated as 80 percent disabling.  

In April 1993, the RO received the appellant's original claim 
seeking entitlement to service connection for the cause of 
the veteran's death.  In an April 1993 rating decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death on the basis that it was not shown that 
the onset of the veteran's wide-spread cancer was during 
active military service or within one year of his discharge 
from service.  The RO also noted that it was not shown that 
the veteran's service-connected disabilities contributed 
materially or substantially to the veteran's death.  The RO 
noted that service medical records as well as VA treatment 
records dated in 1988 and 1990 were reviewed.  The appellant 
was notified of that decision and her appellate rights in a 
May 1993 letter from the RO.  A notice of disagreement was 
not received in connection with the April 1993 rating 
decision.

On September 10, 1999, the RO received another claim of 
entitlement to service connection for the cause of the 
veteran's death.  In support of her claim, the appellant 
submitted a statement from a VA physician dated in November 
1999.  The VA physician statement indicates that the veteran 
had been a patient for the last few years before his death in 
1993 and his health problems included: metastatic colon 
cancer, loss of functional use of the left upper extremity 
secondary to a chemotherapy related problem in 1990, diabetes 
mellitus on insulin, hypertension (by history), and 
atherosclerotic vascular disease.  The physician noted that 
although the metastatic colon cancer was the dominate 
clinical problem in the last three years of the veteran's 
life, the diabetes mellitus and hypertension were significant 
continuous problems as they lowered his tolerance for 
treatment and increased his complications, such as 
infections.  It was noted that the veteran's last magnetic 
resonance imaging (MRI) of the head in November 1992 showed 
multiple small abnormalities interpreted as small strokes.  
The physician stated that these would have been related to 
his diabetes mellitus, hypertension, and vascular disease.  

VA treatment records dated from 1988 to 1993 were also 
received and associated with the claims folder.  

In an October 2000 rating decision, the RO determined that 
new and material evidence had been presented and granted 
entitlement to service connection for the cause of the 
veteran's death.  The RO found that the November 1999 
statement from a VA physician was new and material evidence 
and that it showed that the veteran's service-connected 
hypertensive cardiovascular disease with arteriosclerosis and 
coronary heart disease caused debilitating residuals which 
compromised the veteran's ability to combat his fatal illness 
of colon cancer.  

Analysis 

The appellant's original cause of death claim was received in 
April 1993.  In an April 1993 rating decision, the RO denied 
the appellant's claim.  In May 1993, the appellant was 
notified of that determination and furnished notice of 
appellate rights and procedures.  However, she did not file a 
notice of disagreement to initiate an appeal from that 
determination.  The April 1993 rating action therefore became 
final.  See 38 U.S.C.A. § 7105(c).  However, a prior final 
determination may nevertheless be reopened and the underlying 
claim reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

A subsequent request to consider entitlement to service 
connection for the cause of the veteran's death was received 
on September 10, 1999, and in an October 2000 rating 
decision, the RO determined that new and material evidence 
had been presented, and then proceeded to grant service 
connection for the cause of the veteran's death.  The RO 
assigned an effective date of September 10, 1999, for the 
grant of entitlement to service connection for the cause of 
the veteran's death.  The Board finds that the RO correctly 
applied the regulation which provides that the appropriate 
effective date for an award of service connection based on 
new and material evidence is the date of receipt of the 
reopened claim, or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(q)(1)(ii).  In other words, the 
Board finds no merit to the appellant's challenge to the 
effective date assigned by the RO under the applicable 
effective date regulation. 

However, it appears from the appellant's pleadings that her 
main contention is that the RO decision in April 1993 
involved clear and unmistakable error.  Under 38 C.F.R. 
§ 3.105(a), previous determinations which are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has set forth a three-
pronged test to determine whether clear and unmistakable 
error is present in a prior determination:  (1) either "the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied, " (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), (quoting Russell v. Principi, 3 Vet.App. 310, 
313-14 (1992) (en banc)). 

The Court has also held that allegations that previous 
adjudications improperly weighed and evaluated the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  Similarly, broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or other general, nonspecific claims of 
"error" cannot constitute a valid claim of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, for a claim of 
CUE to be validly raised, the appellant must assert with some 
degree of specificity what the alleged error was and why, if 
the alleged CUE had not been made, the outcome would have 
been manifestly different.  Fugo v. Brown, 6 Vet. App. at 44.  
That is, she must argue that either the correct facts were 
not considered by the RO or that applicable laws and 
regulations were not correctly applied in the April 1993 
rating action.  Such a determination must be based on the 
record and the law that existed at the time of the prior 
decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  

In the present case, the appellant argues that 38 C.F.R. 
§ 3.312(c)(3) was not considered by the RO in the April 1993 
decision and also that her original claim was not properly 
developed for evidence existing at VA medical centers.  The 
appellant also alleges that had a development letter been 
sent to the widow, she would have obtained a letter from the 
veteran's physician to support her claim.  

In regard to the appellant's argument that the RO committed 
CUE in failing to consider and apply the provisions of 
38 C.F.R. § 3.312(c)(3), the Board notes that the April 1993 
rating action specifically found that the veteran's service-
connected disabilities did not contribute materially or 
substantially to his death.  The fact that the rating 
decision itself did not use the same specific language set 
forth in 38 C.F.R. § 3.312(c)(3) does not lead to the 
conclusion that the RO did not consider the provisions of 
that subsection since those provisions simply go into more 
detail as to what situations are contemplated in a finding 
that a service-connected disability contributed to death 
under 38 C.F.R. § 3.312(c).  

As to the contention that a procedural development letter was 
not mailed to the appellant, even assuming for the sake of 
argument that there was a failure in the duty to assist the 
appellant in this regard, the Court has held that a breach of 
the duty to assist cannot form the basis of a CUE claim.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (VA's breach of duty 
to assist caused incomplete record but not incorrect record).  
Thus, the RO's failure to or provide the appellant with a 
procedural development letter does not render the April 1993 
rating action clearly and unmistakably erroneous.

The appellant's most compelling argument appears to be that 
because various VA medical records were not before the RO in 
April 1993, it follows that the RO had before it incorrect 
facts.  After reviewing the evidence, the Board does not 
agree.  It does appear that various VA medical records were 
not considered by the RO in April 1993.  Those records have 
since been submitted by the appellant.  However, those 
records essentially document treatment for the veteran's 
cancer and diabetes.  It is not undebatably clear from those 
records that the veteran's service-connected cardiovascular 
disease lent assistance to his death.  It is significant that 
at the time of the April 1993 rating action, there was no 
medical opinion indicating that the veteran's service-
connected hypertension contributed to his death by rendering 
the veteran less capable of resisting the effects of the 
colon cancer which caused his death.  Such evidence was not 
of record until the appellant submitted the November 1999 
statement from a VA physician.  The Board notes that the 
veteran's death certificate (which was before the RO in 1993) 
lists only diabetes mellitus as a contributing factor to the 
cause of the veteran's death.  It did not list hypertension 
or vascular disease as a contributing cause, thus indicating 
that the medical doctor (the same doctor who eventually 
issued the 1999 opinion) did not believe at that time that 
there was any relationship between the veteran's 
cardiovascular disease and his death.  Therefore, even if the 
VA medical records in question had been before the RO in 
1993, it cannot be said that there was an undebatable factual 
basis at that time to compel a finding that the veteran's 
service-connected hypertension contributed to the cause of 
his death by rendering him less capable of resisting the 
effects of colon cancer.  

In sum, the record shows that the eventual grant of service 
connection for the cause of the veteran's death in October 
2000 was made on the basis of a November 1999 opinion letter 
from a VA physician suggesting that the veteran's service-
connected hypertensive arteriosclerotic heart disease lowered 
his tolerance for treatment and increased his complications.  
However, the November 1999 opinion letter was obviously not 
before the RO in April 1993, nor was a similar opinion 
otherwise of record or even in existence in April 1993.  As 
noted above, the same doctor who wrote the November 1999 
opinion letter also signed the veteran's death certificate, 
but this doctor did not report on the death certificate that 
the veteran's hypertensive arteriosclerotic heart disease 
contributed to the veteran's death.  It appears that it was 
only this doctor's hindsight opinion six years after the fact 
that there was some possible contributory relationship 
between the veteran's death and his service-connected 
cardiovascular disease.  There was no evidence either 
actually or constructively before the RO in April 1993 which 
compelled a finding of such a contributory relationship.  In 
other words, even if all VA medical records had been before 
the RO in 1993, it would not have manifestly changed the 
outcome.  The Board therefore concludes that the April 1993 
rating decision did not involve clear and unmistakable error.  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

